Case 2:20-cv-00078-JRG Document 80 Filed 12/22/20 Page 1 of 3 PageID #: 2869




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §
                                                 §
Plaintiff,                                       §       Case No. 2:20-CV-00078-JRG
                                                 §
    v.                                           §       JURY TRIAL DEMANDED
                                                 §
HMD GLOBAL OY,                                   §
                                                 §
Defendant.                                       §


UNOPPOSED MOTION BY HMD GLOBAL TO WITHDRAW ORIGINAL MOTION TO
 TRANSFER UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA

         On September 22, 2020, HMD Global Oy Filed its Motion to Transfer of HMD Global

Unde 28 U.S.C. § 1404 to the Southern District of Florida. Docket No. 38. On September 30,

2020, plaintiff Cellular Communications Equipment LLC filed a motion for expedited discovery,

Docket No. 43, which this Court granted on October 15, 2020. Docket No. 53. In that Order, the

Court gave CCE “Sixty (60) days to complete the venue discovery” and required CCE “to

respond to the Motion to Transfer within fourteen (14) days of the completion of venue

discovery.” Id. HMD Global also took relevant discovery from CCE through two

interrogatories, Nos. 11 and 12. See Docket No. 77-7.

         On December 14, 2020, two weeks before CCE’s deadline to respond to HMD Global’s

original motion, HMD Global filed its Renewed Motion to Transfer of HMD Global Under 28

U.S.C. § 1404 to the Southern District of Florida, updating its original motion to transfer to

reflect facts developed through this discovery. Docket No. 77. Under L.R. CV-7(e), CCE’s




                                               –1–
Case 2:20-cv-00078-JRG Document 80 Filed 12/22/20 Page 2 of 3 PageID #: 2870




deadline to oppose this motion is December 28, 2020, the same date provided by this Court’s

order of October 15 for CCE to oppose HMD Global’s original motion. See Docket No. 53.

       In light of the superseding renewed motion, HMD Global’s original motion is moot,

except to the extent it establishes that HMD Global moved to transfer this action on September

22, 2020, which HMD Global notes in its renewed motion. See Docket No. 77 at 5.

       For all the foregoing reasons, HMD Global does not expect CCE to respond to its original

motion in addition to its renewed motion and, to avoid duplication and simplify the Court’s

docket, respectfully moves to withdraw the original motion in favor of the renewed motion.

       HMD Global conferred with CCE, which stated that it would not oppose this motion.

Date: December 22, 2020                         Respectfully submitted,

                                                /s/ Deron R. Dacus
                                                Deron R. Dacus
                                                State Bar No. 00790553
                                                The Dacus Firm, P.C.
                                                821 ESE Loop 323, Suite 430
                                                Tyler, Texas, 75701
                                                +1 (903) 705-1117
                                                +1 (903) 581-2543 facsimile
                                                ddacus@dacusfirm.com

                                                Matthew S. Warren (California Bar No. 230565)
                                                Jen Kash (California Bar No. 203679)
                                                Erika Warren (California Bar No. 295570)
                                                Warren Lex LLP
                                                2261 Market Street, No. 606
                                                San Francisco, California, 94114
                                                +1 (415) 895-2940
                                                +1 (415) 895-2964 facsimile
                                                20-78@cases.warrenlex.com

                                                Attorneys for HMD Global Oy




                                              –2–
Case 2:20-cv-00078-JRG Document 80 Filed 12/22/20 Page 3 of 3 PageID #: 2871




                                CERTIFICATE OF SERVICE

       I certify that on December 22, 2020, I filed the foregoing Unopposed Motion by HMD

Global to Withdraw Original Motion to Transfer Under 28 U.S.C. § 1404 to the Southern District

of Florida under Local Rule CV-5(a)(7) and served the foregoing document on all counsel of

record through the Court’s electronic filing system.

                                                 /s/ Deron R. Dacus
                                                 Deron R. Dacus




                                              –3–
